                 Case 6:14-bk-02843-KSJ           Doc 95     Filed 08/13/19      Page 1 of 1


                               UNITED STATES BANKRUPTCY COURT
                                      Middle District of Florida
                                         Orlando Division



IN RE:                                                             Case No:      6:14-bk-02843-KSJ

POURIA BIDHENDI


                                               Debtor /            Chapter 13


 WITHDRAWAL OF MOTION TO DISMISS CASE FOR DEBTOR'S FAILURE TO TURN OVER
                       2018 INCOME TAX REFUND

         Laurie K. Weatherford, Chapter 13 Trustee, hereby withdraws the Motion to Dismiss Case for Failure
to Turn Over Income Tax Refund (Document No. 94 ).

                                            Certificate of Service

         I HEREBY CERTIFY, that a true and correct copy of the foregoing Withdrawal of Motion to Dismiss
Case for Failure to Turn Over Income Tax Refund has been furnished by the United States mail or by
electronic transmission to the parties listed below on the 13th day of August, 2019.


Debtor - Pouria Bidhendi, 1012 Marabon Avenue, Orlando, FL 32806
Debtor's Attorney - Scott W Spradley, Law Office Of Scott W Spradley, Po Box 1109 S 5TH ST, Flagler
Beach, FL 32136

                                                                      /S/ LAURIE K. WEATHERFORD
                                                                      Chapter 13 Trustee
                                                                      Stuart Ferderer
                                                                      FL Bar No. 0746967
                                                                      Ana DeVilliers
                                                                      FL Bar No. 0123201
                                                                      Attorney for Trustee
                                                                      PO Box 3450
                                                                      Winter Park, FL 32790
                                                                      Telephone: 407-648-8841
                                                                      Facsimile: 407-648-2665
                                                                      E-mail: info@c13orl.com
